DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment received 11/27/2019 has been received and entered into the application file.  Claims 1-8, 12-14 and 17-20 are pending, all of which have been considered on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit to US Provisional application 62/772711 (filed 11/29/2018).  

Information Disclosure Statement
The information disclosure statement filed 9/24/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but those references which have been “lined through” have not been considered.

Claim Interpretation
	For clarity of record, the following comments are made regarding the broadest reasonable interpretation (BRI) of the claims:
	In claim 1, it is noted that steps (k) and (l) are not limited to the same number of days, thus under the BRI, step (k) can involve repeating (b) to (e) for the control product for 2 days, and step (l) can involve repeating (g) to (j) for the rinse-off personal care composition for at least 200 days. 
	In claim 1, step (m) ‘comparing the condition’ does not place any limit on the manner of comparison or what condition is being compared.  Thus under the BRI, the comparison of condition can involve comparison of physical state (e.g. size, color, smell, weight, dimensions, etc) and/or molecular state (e.g. protein composition, 
	 Claim 2 is interpreted as limiting the comparison step (m) of claim 1 to involve a step of comparing the moisture content of the control product versus the rinse-off personal care composition, and then further comprising a step of assessing the efficacy of the control product versus rinse-off personal care composition based on the moisture contents, wherein more moisture is considered more efficacious.
Claim 7 is interpreted as limiting the comparison step (m) of claim 1 to involve a step of comparing the metabolic activity of the control product versus the rinse-off personal care composition, and then further comprising a step of assessing the efficacy of the control product versus rinse-off personal care composition based on the metabolic activity, wherein more metabolic activity is considered more efficacious.  
Claim 12 is interpreted as limiting the comparison step (m) of claim 1 to involve a step of comparing the level of a moisturization biomarker of the control product versus the rinse-off personal care composition, and then further comprising a step of assessing the efficacy of the control product versus rinse-off personal care composition based on the expression level of the moisturization biomarker.  It is not clear how the level of moisturization biomarker correlates to efficacy. 
Claim 18 is interpreted as permitting the ‘second personal care composition’ to be anything, it may be water.  
	Claims 19 and 20 are interpreted as requiring steps (k) and (l) to be repeated once a day for one of the specified time ranges, but does not require steps (k) and (l) to be repeated the same number of days as each other. 

Claim Objection
	Claims 1-8, 12-14 and 17-20 are objected to for minor informalities: 
	Regarding claim 1: MPEP 608.01(m) states that every claim should end with a period, and periods should not be used elsewhere in the claim. Claim 1 enumerates steps (a)-(m), the format of “a.”, “b.”, etc technically includes multiple periods, and thus is improper.  It would be remedial to replace “a.” with “a)” or “(a)”, etc.  As claims 2-8, 12-14 and 17-20 depend from claim 1, they inherit the deficiency.
	Regarding claim 13: For clarify the full term “natural moisturizing factor” should be spelled out before the first use of the abbreviation “NMF”. Claim 13 is objected to because it fails to spell out the full word before first use of the abbreviation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: At step (d), the claim recites the limitation "the control product"; however “a control product” is recited in each of steps (b) and (c).  The broadest reasonable interpretation of claim 1 permits for the control products used in steps (b) and (c) to be different, in which case it is unclear which is being referenced in step (d), and thus there is insufficient antecedent basis for this limitation in step (d).  If the control product referred to in step (c) is to be the same as the control product in step (b), it would be remedial to amend step (c) to refer to “the [[a]] control product...”.  
Dependent claims 2-8, 12-14 and 17-20 depend from claim 1, and thus inherit the deficiency.
Regarding claim 6: Claim 6 contains the trademark/trade name Skicon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an instrument and, accordingly, the identification/description is indefinite.  
	Regarding claim 12: The claim requires measurement of expression of a “moisturization biomarker”.  The phrase “moisturization biomarker” is not a recognized term in the art, and the specification provides no further 
	Regarding claims 13 and 14: These claims require “the moisturization biomarker” to be “the NMF biomarker”.  This terminology implies that there is a single NMF marker.  It is understood from the specification that “NMF” stands for “natural moisturization factor”, but NMF is not a single element.  The specification references NMF biomarkers (plural), yet does not provide more information or details on what are considered NMF biomarkers.  From the prior art it appears that NMF broadly refers to combination of proteins, salts, amino acids, polysaccharides, and other chemicals.  There’s is not a clear, defined composition based on the prior art disclosure.  Okamoto et al (US 2006/0039986) defines NMF as “natural components having moisturizing actions...” and can include hyaluronic acid and its salts, amino acids, polyamino acids, amnio-based surfactants, pyrrolidone carboxylic acid, N-acetylglucosamine, polysaccharides, co-Enzyme Q10, rice powders, gelatin, oligosaccharides, monosaccharides, saponins, vegetable peptides, phospholipids, albumin, chondroitin, ceramides, collagen, chitin and chitosan (See ¶0083).  An et al (US 2013/0202667) defines NMF as including one or more selected from the group consisting of amino acids, sodium pyrrolidone carboxylate, sodium lactate and urea (See ¶0042).  An et al gives an exemplary formulation of NMF as comprising sodium pyrrolidone carboxylate, sodium lactate, urea, serine, glycine, arginine, glutamic acid, tyrosine, alanine and purified water (See Table 1).  Fowler (Practical Dermatology, 2012) describes NMF as a mixture of free amino acids, pyrrolidone carboxylic acid, lactates, sugars, inorganic acids, peptides, other unidentified materials, urea, chloride, sodium, potassium, ammonia: uric acid, glucosamine, creatine, calcium, magnesium, citrate, formate, phosphate (See Table 2).  Taken as a whole, this means NMF is not a single, recognizable molecule, but rather a combination of components.  Thus there is no single NMF biomarker.  The metes and bounds of claims 13 and 14 therefore cannot be determined, because it is not clear what is to be measured.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, 7, 8, 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stella et al (US Patent 9808408), in view of Finlay et al (US 2014/0335532).
Stella et al disclose, inter alia, methods for evaluating test agents’ ability to modify skin tissue health.  Evaluation of test agents’ ability to modify skin tissue health can involve measuring one or more biomarkers that are indicative of tissue health, and/or measuring one or more physical properties that are indicative of tissue health, and comparing to a control.  Test agents which are recognized as being capable of improving skin tissue health can then be formulated into personal care products (See Stella et al, col. 9, ln 42-56, and col. 15, ln 37-61). 
To evaluate the test agents’ ability to modify tissue health, Stella et al perform screening methods wherein the test agent and a water control are, separately, provided to samples of test skin on a subject, as a rinse-off composition, daily for up to 3 weeks, and then measurements for biomarkers and physical properties of the skin are taken and compared (See Stella et al, Example 1 at col. 22, ln 40-col. 23, ln 55).  Application of rinse-off composition involves topically applying the formulation to the skin, then subsequently and immediately rinsing away with water, and then wiping away (thereby drying the skin) (See Stella et al, col. 17, ln 58-col. 18, ln 11).
Biomarkers which are analyzed include, inter alia, natural moisturizing factors (NMFs) (See Stella et al, col. 24, ln 34-53).  Generally, an increase in NMF level is indicative of efficacy of the test agent (See col. 13, ln 38-54). 
Physical properties which are analyzed include, inter alia, visual dryness (measured by expert dryness grader) (See Stella et al, col. 29-30, Table 8F), trans-epidermal water loss (See Stella et al, col. 29-32, Table 8H), and skin hydration (measured by corneometer (See Stella et al, col. 29-30, Table 8G).  Generally, decrease in visual dryness, decrease in trans-epidermal water loss, and increase in skin hydration are indicative of efficacy of the test agent (See col. 14, ln 8-col. 15, ln 25). 

Regarding claim 1: The method of Stella et al is comparable to the method of instant claim 1 because the evaluation method of Stella et al is considered to read on a screening method.  Stella et al is effectively screening test agents in the form of rinse-off personal care compositions.  Stella et al compare the effects of the test agents in the rinse-off personal care compositions to water controls.  The method involves daily application of each of the water control and the rinse-off personal care composition comprising the test agent to separate skin samples over the 21 days, wherein application involves application of the water control or the rinse-off personal care composition, then rinsing off of the water control or the rinse-off personal care composition, and wiping off the skin (drying the skin) (which is comparable to the claimed steps (a)-(l)).  Finally, the condition of the skin treated by the water control and the rinse-off personal care composition are compared to assess the efficacy of the test agent in the rinse-off personal care composition (which reads on claimed step (m)).  
The method of Stella et al differs from the claimed method in that Stella et al apply the control and test agent to skin on an actual patient (in vivo), whereas the instant claims require the method to be performed on first and second skin explants ex vivo.  
	It would have been prima facie obvious to have modified the method of Stella et al to perform the evaluation (screening) method on ex vivo skin explants instead of on in vivo skin of test subjects.  This conclusion is based on the following: 
	At the time the application was filed, the prior art taught use of ex vivo skin explants for testing efficacy of test agents on skin health.  See Finlay et al.  Finlay et al teach methods for preparing and maintaining ex vivo skin tissue for use in screening methods (See Finlay et al, ¶0012, 0059).  Finlay et al teach optimized culture conditions for prolonged maintenance of the skin explants ex vivo (See Finlay et al, ¶0064-0074).  Finlay et al teach the ex vivo skin can be dried daily to prepare for application of topical test formulations (See Finlay et al, ¶0074).  Furthermore, at the time the application was filed, one would have been motivated to perform the method of Stella et al on ex vivo skin explants, as opposed to in vivo samples on patients for at least: (i) to permit testing to be carried out entirely in a controlled laboratory setting, as opposed to requiring patients to come into test facilities daily (this will allow testing to be carried out by fewer technicians on their schedule, without the need to coordinate with multiple patients), (ii) to reduce need for human test subjects (which may reduce costs associated with the trial), and (iii) to permit testing of test agents that have not yet been cleared safe for human use.  One would have had a reasonable expectation of successfully modifying the method of Stella et al to use ex vivo skin explants based on the disclosure of Finlay et al, who specifically teach ex vivo skin explants for use in screening test agents.
	Regarding claims 2, 3 and 5: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves measuring the moisture content of the skin treated by control and the test agent in the rinse-off personal care composition.  Specifically, Stella et al teach measuring the moisture content via an expert dryness grader, and corneometers.  Corneometers measure epidermal capacitance. 
ex vivo skin explants, as set forth above, would enable the practitioner to have biopsy samples for such MTT assays, thus indicating another benefit of the modification.  Loss of cell viability is a negative, thus more cell viability would indicate a more efficacious product. 
Regarding claims 12 and 13: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves measuring the level of NMF of the skin treated by control and the test agent in the rinse-off personal care composition, this reads on measuring the level of expression of a moisturization biomarker, and specifically an NMF “biomarker”.  
Regarding claims 17 and 18: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves using water as a control product.  Water also reads on a second personal care composition. 
Regarding claims 19 and 20: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves applying the control or test agent-containing rinse off personal care composition to the skin samples daily for 21 days.  This meets the limitation of claims 19 and 21 (for the range ‘5 days to 21 days’).  Further modification to select different time periods, including 5-14 days, or 7-10 days, would have been prima facie obvious as a matter of experimental design modification.  

Claims 1-8, 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stella et al (US Patent 9808408), in view of Finlay et al (US 2014/0335532), and further in view of Fluhr et al (Skin Research and Technology, 1999).
The teachings of Stella et al and Finlay et al are set forth above.  Stella et al and Finlay et al render obvious claims 1-3, 5, 7, 8, 12, 13, and 17-20.
Regarding claims 3, 4 and 6: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves measuring the moisture content of the skin treated by control and the test agent in the 
However, at the time the application was filed, a variety of instruments were known in the art as suitable for measuring skin hydration levels, including the corneometer used by Stella et al (capacitance based), Skicon 200 instrument (conductance based), Nova DPM 9003 (impedance based) and DermaLab (capacitance based).  Fluhr et al provide a comparative report on five such instruments and conclude that all are suitable for measuring skin moisture levels.  Each of these instruments are considered to read on moisture pens.  Because the prior art recognizes each of these as suitable for measuring skin hydration, it would have been prima facie obvious to have substituted any of the Skicon 200, Nova DPM 9003 or DermaLab for the corneometer in the method of Stella et al with a reasonable expectation that equivalent readings would have been obtained.  Substitution of one known method for another known method, the methods having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385. 

Claims 1-3, 5, 7, 8, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stella et al (US Patent 9808408), in view of Finlay et al (US 2014/0335532), and further in view of Maeno et al (Analytical Methods, July 2017). 
The teachings of Stella et al and Finlay et al are set forth above.  Stella et al and Finlay et al render obvious claims 1-3, 5, 7, 8, 12, 13, and 17-20.
Regarding claim 14: Following the discussion above, the method of Stella et al, modified to use ex vivo skin explants, involves measuring the level of NMF of the skin treated by control and the test agent in the rinse-off personal care composition, this reads on measuring the level of expression of a moisturization biomarker, and specifically an NMF “biomarker”.  
Stella et al does not disclose the exact manner in which the NMF is measured.  However, it is submitted that at the time the application was filed, Maeno et al teach that NMF can be measured by mass spectrometry (See Maeno et al, abstract).  It would therefore have been prima facie obvious to have measured the NMF via mass spectrometry, as this was taught in the art as a suitable method to measure NMF content of skin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633